Citation Nr: 0212306	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  98-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychosis.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to an increased rating for residuals of 
adenocarcinoma of the colon, evaluated as 10 percent 
disabling prior to January 18, 1999.  

4.  Entitlement to an increased rating for residuals of 
cancer of the colon, currently evaluated as 20 percent 
disabling from January 18, 1999.  

(The issue of entitlement to service connection for numbness 
of the left leg will be the topic of a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973 and from November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1998 rating decisions of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of 
Veteran's affairs (VA).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for numbness of the left 
leg pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  Service connection was previously denied for a psychosis 
in an April 1993 rating decision.  

2.  The RO notified the veteran of the April 1993 rating 
decision by a letter dated later that month; but the veteran 
did not submit a timely appeal from that determination.  

3.  The veteran attempted to reopen his claim in October 
1993, stating that he suffered a nervous break down due to 
his service-connected stomach cancer.  

4.  This claim was denied in a June 1994 rating decision, in 
which the RO determine that the clinical evidence did not 
support the allegation of secondary service connection.  

5.  The RO notified the veteran of the June 1994 rating 
decision in a letter dated in the following month; but, the 
veteran did not submit a timely appeal to that determination.  

6.  The veteran attempted to reopen his claim for service 
connection for a psychosis in June 1997.  

7.  The evidence received into the record since the June 1994 
rating decision consists of reports of VA and private 
outpatient treatment that are cumulative in nature and not so 
significant that they must be considered in order to fairly 
review the case.  

8.  A back disability is not shown to be related to injury or 
disease noted during either period of the veteran's active 
service.  

9.  Prior to January 1999 the residuals of adenocarcinoma of 
the colon with hemicolectomy included a nontender midline 
surgical scar, some complaints of stomach pain and no more 
than slight disability.  

10.  Current residuals of adenocarcinoma of the colon with 
hemicolectomy include a 15 pound weight loss in 6 months, 
abdominal pain, narrow, but patent anastomosis, untreated 
complaints of diarrhea, fecal urgency, episodes of fecal 
incontinence, evidence of short bowel syndrome, and no more 
than moderate disability demonstrated.  


CONCLUSIONS OF LAW

1.  The April 1993 and June 1994 rating decisions that denied 
service connection for a psychosis are final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
psychosis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of adenocarcinoma of the colon prior to January 
18, 1999 have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Codes 7343, 7329 (2001).  

4.  The criteria for a rating in excess of 20 percent for 
residuals of adenocarcinoma of the colon is not currently 
demonstrated.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Codes 7343, 7329 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence-Background

Service connection was previously denied for a psychosis in 
an April 1993 rating decision.  The veteran was notified of 
the April 1993 rating decision, later that month.  The 
veteran attempted to reopen his claim in October 1993, 
stating that he suffered a nervous break down due to his 
service-connected stomach cancer.  This claim was denied in 
the June 1994 rating decision.  The veteran was notified of 
the June 1994 rating decision in the following month.  The 
veteran attempted to reopen his claim for service connection 
for psychosis in June 1997.  

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Prior to June 1994 

The service medical records that were available at the time 
of the two previous rating decisions in April 1993 and June 
1994, dated from March 1989, are negative for any reference 
to psychiatric disability.  No medical examination for 
separation from service was included in these records.  The 
diagnosis of atypical psychosis was first recorded in the 
report of the November 1992 VA hospitalization.  

The claim for service connection was denied in April 1993 due 
to the finding that a psychosis was not demonstrated in 
service or within the one year presumptive period.  The basis 
of the denial of service connection in the June 1994 rating 
decision was that the clinical evidence did not support the 
allegation that the veteran's psychosis was caused by 
service-connected cancer.  In particular, a VA examination 
report containing a May 1994 VA medical opinion shows that 
the examiner stated that the veteran's psychotic disorder 
could not be associated with his colon cancer.  

Evidence Received Since June 1994 

The evidence received into the record since the June 1994 
rating decision consists of reports of VA and private 
outpatient treatment that is new inasmuch as it was not 
considered in the prior rating decisions.  However, the 
evidence is not material, but is cumulative in nature, as it 
reflects ongoing evaluation and treatment for the veteran's 
psychosis.  

Significantly, the evidence received into the record since 
the June 1994 fails to overcome the defects in the record 
noted in the previous denials of service connection.  In 
particular, there is no indication that  the date of the 
onset of the psychosis was prior to November 1992.  
Furthermore, there is no evidence to indicate that a 
psychosis developed as a result of service-connected 
disability.  

Based upon a review of the entire record, the Board finds the 
information provided in support of the application to reopen 
the claim for service connection does not include new 
evidence which when considered in light of applicable VA law 
bears directly and substantially upon the specific matter 
under consideration.  See 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  As "new and material evidence 
has not been submitted, the claim must be denied.  

Service Connection for a back disability.

As noted above VCAA was enacted, as Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This new statute amended and 
clarified VA's duty to assist claimants in the development of 
the facts relevant to their claims, and is applicable to 
claims pending at the time of its enactment, including the 
present claims before the Board.  Accordingly, the Board must 
assess whether the development of the veteran's claims and 
appeal has been sufficient to meet the enhanced obligations 
embodied in the VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  The veteran's recent VA outpatient treatment 
records have been retrieved.  The statement of the case and 
supplemental statements of the case advised the veteran of 
the pertinent law and regulations.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
VCAA of 2000 have been satisfied in this case.  

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  In the absence of chronicity 
at onset, a grant of service connection requires evidence of 
continuity of symptomatology demonstrating that a current 
disability was incurred in service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
established where all the evidence of record, in addition to 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. § 
3.303(d).  

As noted above, the veteran performed two periods of active 
service-i.e., January 1971 to January 1973 and from November 
1990 to May 1991.  Of record are service medical reports from 
1989 to May 1991.  Numerous attempts have been made to obtain 
additional service medical records, as it appears from the 
record that requests were sent to the National Personnel 
Records Center (NPRC) in June 1997, November 1997 and April 
1998.  The NPRC responded in June 1998, stating that no more 
records were available.  

The veteran contends that he injured his back when he stepped 
in a hole while on active duty during Operation Desert 
Shield/Storm.  The veteran's contentions are probative to the 
extent that lay people can discuss personal experiences.  
But, generally, lay opinions cannot provide medical evidence 
because lay persons lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The available service medical records include a March 1989 
record that shows that the veteran sustained injury to his 
left leg when he fell into a hole three days previously.  No 
reference to back pain or injury is noted in these records.  
The first documented evidence of low back pain is contained 
in a June 1997 VA outpatient treatment record.  In addition, 
limitation of motion in the lower back was noted on the 
report of the June 2001 VA general medical examination.  This 
report also shows that the veteran currently has a diagnosis 
of low back strain.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2001).  However, in this case, the Board finds 
that the evidence is not in relative equipoise, as the 
preponderance of the weight of the evidence compels the 
conclusion that the veteran's low back strain was not the 
result of injury or disease noted during his active service, 
but was noted in June 1997.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
must be applied only when the evidence is in relative 
equipoise).

Increased Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  Service 
connection was established for status post adenocarcinoma of 
the colon with status post right hemicolectomy in an April 
1993 rating decision.  A disability rating of 10 percent was 
assigned.  

The veteran's claim seeking entitlement to an increased 
evaluation was received in June 1997.  By an April 1999 
rating decision, the RO granted a 20 percent rating for 
residuals of adenocarcinoma of the colon, effective January 
18, 1999, the date of the veteran's recent VA examination.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

As a consequence of the April 1999 decision, the veteran's 
entitlement must be considered for two periods.  That is 
before and after January 18, 1999.  Each period will be 
addressed below.  

Under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 
7343, malignant neoplasms of the digestive system are 
assigned a 100 percent rating.  The note that follows 
indicates that a rating of 100 percent shall continue beyond 
the cessation of any surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
recurrence or metastasis, rate on residuals.  

Under diagnostic code 7329 resection of the large intestine, 
is afforded a 40 percent rating with severe symptoms, 
objectively supported by examination findings.  A 20 percent 
rating requires moderate symptoms, and a 10 percent rating 
requires slight symptoms.  The note that follows indicates 
that where residual adhesions constitute the predominant 
disability, the condition should be rated under diagnostic 
code 7301.  There is no indication in the veteran's case that 
adhesions are a predominant feature of the veteran's 
disability picture.  

An evaluation higher than 10 percent prior to January 18, 
1999

The veteran filed a claim for a higher rating for his 
service-connected colon cancer residuals in June 1997.  Prior 
to January 18, 1999, there is no evidence of more than slight 
symptoms associated with residuals of adenocarcinoma of the 
right colon with hemicolectomy.  

The report of the February 1994 VA general medical 
examination shows that the veteran presented a medical 
history significant for cancer of the colon in 1992 with 
surgery for removal of a portion of his colon.  Since that 
time, the veteran had not experienced any recurrence of his 
cancer.  At the time of the February 1994 VA examination, the 
veteran stated that he did not have any abdominal problems.  
He reported that he had a good appetite and that he had 
experienced a weight gain.  The physical examination was 
unremarkable, except for the presence of a nontender, well-
healed midline scar.  The recorded diagnoses included 
adenocarcinoma of the cecum with associated anemia and status 
post right hemicolectomy 1992. 

Reports of VA outpatient treatment show that he veteran 
complained of stomach pain in February 1997.  The remainder 
of the clinical records compiled prior to January 18, 1999, 
show evaluation and treatment for colon cancer, provided in 
1992 and indicate evaluation and treatment for unrelated 
conditions.  

In view of the foregoing, the preponderance of the evidence 
contained in the record prior to January 18, 1999 does not 
show the veteran's service-connected disability to be 
productive of more than slight symptoms.  Accordingly, an 
evaluation in excess of 10 percent is not warranted prior to 
January 18, 1999.  

An evaluation higher than 20 percent currently.

The veteran underwent VA examination on January 18, 1999.  At 
that time, the examiner noted that the veteran had lost 15 
pounds in 6 months, that he had nausea twice a week, and that 
he had diarrhea once every two weeks.  The veteran stated 
that he had pain in the area of the scar located in the mid-
abdominal area measuring 20 centimeters in length.  The 
veteran reported that this pain occurred twice a week and 
lasted about 30 minutes.  

The veteran was noted to be status post right colectomy with 
a narrow, but patent point of anastomosis.  A filling defect 
was seen in the distal transverse portion of the colon at the 
point of anastomosis, which could be secondary to scarring, 
although the examiner could not rule out an intraluminal 
lesion.  

The veteran underwent a VA intestines examination in October 
2000.  At that time, the veteran reported that his usual 
weight had been 130 pounds.  He was noted to weigh 116.4 
pounds.  He reported that he had nausea approximately two 
times a week, chronic diarrhea since his hemicolectomy and 3 
watery stools every morning, The veteran also complained of 
fecal urgency and occasional episodes of fecal incontinence.  
He denied any vomiting, fresh blood in stools or melena.  He 
denied any treatment for symptoms of pain, diarrhea or fecal 
urgency.  The veteran was found to have a functional deficit 
secondary to chronic diarrhea from short bowel syndrome.  On 
the physical examination, the veteran was noted to have an 
abdomen that was flat, nontender, soft and not distended.  

The veteran was afforded two opportunities for imaging 
examination with barium enema.  This test was recommended on 
the previous examination due to evidence of a possible 
lesion.  However, the October 2000 examination report shows 
that the veteran did not attend either examination.  Thus, 
his claim must be reviewed on the basis of the evidence 
currently of record.  38 C.F.R. § 3.665(b).  The Board finds 
that the preponderance of the evidence contained in the 
record since the January 1999 examination shows residuals of 
carcinoma of the colon with hemicolectomy with treatment is 
productive of no more than moderate disablement.  
Accordingly, a schedular rating in excess of 20 percent is 
not warranted.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalizations for his service-
connected carcinoma of the colon.  He denied any treatment 
for his symptoms of pain, diarrhea or fecal urgency.  The 
clinical evidence does not show that the veteran's disability 
would be productive of marked interference with his ability 
to work.  In view of the foregoing, there is no basis for 
considering the rating of this disability on extraschedular 
grounds.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a psychosis.  

Service connection for a back disability is denied.  

An increased rating for residuals of cancer of the colon 
rated as 10 percent prior to January 1999 is denied.  

An increased rating for residuals of cancer of the colon, 
currently evaluated as 20 percent from January 1999 is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

